Citation Nr: 0308016	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  01-06 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied entitlement to service 
connection for hearing loss and tinnitus.  By a Board 
decision dated November 2002, entitlement to left ear 
defective hearing was denied.  


FINDINGS OF FACT

1.  The veteran's right ear hearing loss began many years 
after his active duty and there is no competent medical 
evidence of a nexus between his right ear hearing loss and 
any incident of active military service.

2.  The veteran's tinnitus began many years after his active 
duty and there is no competent medical evidence of a nexus 
between his tinnitus and any incident of active military 
service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2002).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's DD 214 shows that the veteran's military 
occupational specialty was aircraft mechanic.  The veteran's 
service medical records are negative for complaints, 
treatment, or diagnosis of right ear hearing loss. 

Entrance examination in March 1965 showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0

5







An October 1965 hearing test was done for the purpose of the 
veteran as a candidate air crewman.  The pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
30







At his February 1969 separation examination pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5







A private audiological examination dated February 1991 from 
P.V.P., M.S., showed pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
10
30







At his June 1999 VA examination, the veteran reported 
bilateral ringing tinnitus for many years, mild left hearing 
loss in noisy environment for several years.  There were no 
reported vertigo or balance problems.  The veteran reported 
tinnitus and exposure to flight line noise in the service as 
well as heavy equipment.  He indicated that his tinnitus was 
constant for the past 30 plus years.  The examination showed 
no deformity of the auricles.  The external canals were 
normal and the tympanic membranes were normal.  The mastoids 
were normal with no evidence of discharge or cholesteatoma.  
There were no conditions noted as secondary to ear disease 
such as disturbance of balance, or upper respiratory disease.  
There was no active ear disease present, no infections of the 
middle or inner ears, no suppuration, no effusion, and no 
aural polyps.  There was no Meniere's syndrome diagnosed.  
The examiner noted that the veteran's tinnitus etiology was 
unknown.

On the authorized audiological evaluation in June 1999, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
25







Speech audiometry revealed speech recognition ability of 92 
percent in the right ear. 

The diagnosis was bilateral high pitch sensorineural hearing 
loss, moderate, with constant tinnitus.

At his February 2003 VA examination, the veteran reported 
that his chief complaint was ringing in his ears and hearing 
loss.  He indicated that it was constant high-pitched 
ringing.  The veteran indicated that his tinnitus caused 
difficulty understanding speech and bothers him while he 
sleeps or in quiet.  He reported that while in service he was 
an aircraft mechanic and was exposed to aircraft and 
machinery.  He reported wearing hearing protection in 
service.  He also indicated that he was exposed to non-
service connected power tools without hearing protection.  
The veteran indicated that his tinnitus began 30 plus years 
ago.

On the authorized audiological evaluation in February 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
30







Speech audiometry revealed speech recognition ability of 92 
percent in the right ear. 

The examination showed the right and left ear results 
indicated normal hearing thresholds through 3K Hz with a mild 
sensorineural hearing loss starting at 4K Hz and progressing 
to a moderate sensorineural hearing loss at higher 
frequencies.  Immittance results were within normal limits 
with the exception of the right ear tympanogram, which 
indicated negative pressure.  

The examiner noted that the veteran was exposed to military 
noise which included aircraft noise.  He indicated that it 
was well documented that aircraft noise exposure caused 
hearing loss and tinnitus, however, the veteran's exit 
examination showed normal hearing through 6000 Hz.  The 
audiogram from February 1991 showed normal hearing through 
4000 Hz.  The examiner indicated that it was not likely that 
military noise exposure between 1965 and 1969 resulted in 
hearing loss and tinnitus because normal hearing was found as 
late as 1991.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
private audiological examination dated February 1991 from 
P.V.P., M.S.; VA examinations dated June 1999 and February 
2003.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision, the statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought. 

In October 2002 the Board decided that further development of 
the issues was needed under the VCAA and the veteran was 
scheduled for a VA examination.

The veteran was sent a VCAA letter in April 2001.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The veteran seeks service connection for right ear hearing 
loss and tinnitus.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1131, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.  In this 
case, the veteran meets the requirements for impaired hearing 
of his right ear as he had a speech recognition score of 92 
percent.

The veteran also claims that he has suffered from tinnitus 
since service.  The evidence does not support a finding that 
the veteran's right ear hearing loss or tinnitus was 
manifested during service.  The February 2003 VA examiner 
noted that the veteran's exit examination from service showed 
normal hearing through 6000 Hz and the private audiogram in 
February 1991 showed normal hearing through 4000 Hz.  He 
opined that it was not likely that the military noise 
exposure between 1965 and 1969 resulted in hearing loss and 
tinnitus because normal hearing was found as late as 1991. 

In short, it is found that the preponderance of the evidence 
is against the veteran's claims for entitlement to service 
connection for right ear hearing loss and tinnitus.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claims that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
the appeal as to this issues are denied.  38 U.S.C.A. § 
5107(b); See also Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.





	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

